DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the preliminary amendment filed April 20, 2020. As directed by the preliminary amendment: Claims 1-20 have been cancelled. Claims 21-40 are newly added and presently pending in this application.

Claim Objections
Claim 21 is objected to because of the following informalities: In the last line, the phrase “the casing;” should be re-written as --the casing.--. Appropriate correction is required.
Claim 24 is objected to because of the following informalities: In ll. 2, the phrase “the shaft wherein” should be re-written as --the shaft, wherein--. Appropriate correction is required. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 22, 28, 29, and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritzinger (US 2013/0096565).
Regarding claim 21, Fritzinger discloses a kit (figure 2) comprising a multi-purpose device (10) (figure 1) for use in an orthopedic procedure, wherein the device (10) comprises: a shaft (16, 30, 40) having a proximal end (figures 1-9), a distal end (figure 1-9), and a central axis (52), wherein the shaft (16, 30, 40) comprises a hook (76) (see figure 8 below) positioned at the proximal end (see figure 8 below) and a countersink (see figure 8 below) positioned at the distal end (see figure 8 below), a casing (19) through which the shaft (16, 30, 40) is positioned (figures 1-9), and a ring (136), wherein the ring (136) attaches to the shaft (16, 30, 40), positioned on a region of the shaft that is internal to the casing (19) (see figure 8 below).

    PNG
    media_image1.png
    713
    287
    media_image1.png
    Greyscale


Regarding claim 28, Fritzinger discloses wherein the shaft (16, 30, 40) comprises a biocompatible material selected from the group consisting of stainless steel (¶26), aluminum, titanium alloy, cobalt alloy, titanium ceramic, aluminum oxide, zirconia, silicone, and plastic.
Regarding claim 29, Fritzinger discloses wherein the casing (19) is coaxial to and exterior to the shaft (16, 30, 40) (figure 1).
Regarding claim 31, Fritzinger discloses wherein the casing (19) comprises a viewing window (60) (figure 1).
Regarding claim 32, Fritzinger discloses wherein the ring (136) comprises one or more cutaway regions (132, 152) (figure 3).
Regarding claim 33, Fritzinger discloses wherein the ring (136) comprises a biocompatible material selected from the group consisting of stainless steel (¶26), aluminum, titanium alloy, cobalt alloy, titanium ceramic, aluminum oxide, zirconia, silicone, and plastic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 24, 25, 27, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzinger (US 2013/0096565) in view of LeBeau et al. (US 8,728,088), herein referred to as LeBeau.
Regarding claim 24, Fritzinger’s kit discloses all the features/elements as claimed but lacks wherein the shaft further comprises a graduated portion comprising at least one graduation marking along the shaft wherein at least a portion of the graduated portion of the shaft is visible from an outer surface of the casing.
However, LeBeau teaches a shaft (100) (figures 2A, 2B) comprising a graduated portion (204) comprising at least one graduation marking (114) (col. 4, Il. 21-33) along the shaft (100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fritzinger’s shaft with a graduated portion comprising at least one graduation marking along the shaft as taught by LeBeau, since such a modification would indicate the length of an object such as a bone tunnel (col. 4, Il. 21-33).
Thus, the modified Fritzinger’s shaft is capable of having wherein at least a portion of the graduated portion (114 of LeBeau) of the shaft (the modified Fritzinger’s shaft) is visible from the outer surface of the casing (19 of Fritzinger).
Regarding claim 25, the modified Fritzinger’s kit has wherein the graduated portion (114 of LeBeau) comprises a numbering scale (col. 4, Il. 21-33 of LeBeau).

Regarding claim 34, the modified Fritzinger’s kit discloses all the features/elements as claimed but lacks a detailed description on wherein the hook, the graduated portion, and the countersink of the shaft are constructed from a single material.
However, LeBeau teaches a device can be made from various materials such as metals and alloys as well as different types of plastics and polymers or can be made from a combination of different materials (col. 3, ll. 15-21). In addition, it is known that forming in one piece an article which has been formerly been formed in two pieces and put together involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Fritzinger’s kit having the hook, the graduated portion, and the countersink of the shaft with it being constructed from a single material as taught by LeBeau, since such a modification would decrease the amount of materials used to manufacture the parts. 
Regarding claim 35, the modified Fritzinger’s kit discloses all the features/elements as claimed but lacks a detailed description on wherein the hook, the graduated portion, and the countersink of the shaft are constructed from a composite of materials.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Fritzinger’s kit having the hook, the graduated portion, and the countersink of the shaft with it being constructed from a composite of materials as taught by LeBeau, since such a modification would provide alternative materials of manufacturing the device. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzinger and LeBeau as applied to claims above, and further in view of Penzimer et al. (US 2014/0343561), herein referred to as Penzimer.
Regarding claim 26, the modified Fritzinger’s kit discloses all the features/elements as claimed but lacks a detailed description on wherein the numbering scale has units in inches.
However, Penzimer teaches a numbering scale (32) showing a graduated scale showing distances, such as inches, millimeters, centimeters, etc. (¶30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Fritzinger’s device having a numbering scale with units in inches as taught by Penzimer, since such a modification would provide an alternative units scale.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzinger (US 2013/0096565) in view of Kortenbach (US 2015/0133944).
Regarding claim 30, Fritzinger’s kit discloses all the features/elements as claimed but lacks a detailed description on wherein the casing comprises a biocompatible material selected from the group consisting of stainless steel, aluminum, titanium alloy, cobalt alloy, titanium ceramic, aluminum oxide, zirconia, silicone, and plastic.
However, Kortenbach teaches a casing (18) made of a plastic material, wherein the plastic is re-sterilizable and reusable (¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fritzinger’s casing with a plastic material as taught by Kortenbach, since such a material could be re-sterilizable and reusable.

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzinger (US 2013/0096565) in view of Jodaitis et al. (US 2008/0200984), herein referred to as Jodaitis.
Regarding claims 36, 37, Fritzinger’s kit discloses all the features/elements as claimed but lacks a detailed description on wherein the kit is a sterile packaged kit and wherein the device is provided in a blister packaging.
However, Jodaitis teaches a kit (102) is a sterile packaged kit (¶40) and a device (figure 1) is provided in a blister packaging (¶40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fritzinger’s kit having the device .

Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzinger (US 2013/0096565) in view of Viola (US 2015/0265328).
Regarding claim 38, Fritzinger’s kit discloses all the features/elements as claimed but lacks a detailed description on further comprising at least one cannulated screwdriver, at least one cannulated drill bit, and at least one cannulated screw.
However, Viola teaches at least one cannulated screwdriver (62) (¶26), at least one cannulated drill bit (46) (¶18), and at least one cannulated screw (60) (¶27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fritzinger’s kit with at least one cannulated screwdriver, at least one cannulated drill bit, and at least one cannulated screw as taught by Viola, since such a modification would allow the surgeon to choose tools/parts to tailor to each patient.
Regarding claim 39, Fritzinger’s kit discloses all the features/elements as claimed including at least one preliminary fixation device (e.g. screw, see figure 2) and at least one bone plate (152, see figure 2). Yet, Fritzinger’s kit lacks at least one solid screwdriver, at least one solid drill bit, at least one drill guide.
However, Viola teaches at least one solid screwdriver (62), at least one solid drill bit (46), at least one drill guide (10).

Regarding claim 40, Fritzinger’s kit discloses all the features/elements as claimed including at least one preliminary fixation device (e.g. screw, see figure 2), at least one screw (another screw, see figure 2), and at least one bone plate (152, see figure 2). Yet, Fritzinger’s kit lacks at least one screwdriver, at least one drill bit, at least one drill guide.
However, Viola teaches at least one screwdriver (62), at least one drill bit (46), at least one drill guide (10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fritzinger’s kit at least one screwdriver, at least one drill bit, at least one drill guide as taught by Viola, since such a modification would allow the surgeon to choose tools/parts to tailor to each patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,631,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses all the features/elements of USP ‘881 claim 1 such as a shaft, herein the shaft comprises a hook positioned at the proximal end and a countersink positioned at the distal end, a casing through which the shaft is positioned; and a ring, wherein the ring attaches to the shaft, positioned on a region of the shaft that is internal to the casing but lacks wherein the countersink of the shaft comprises one or more cutting flutes. However, claim 23 of the instant application clearly contemplates this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775